Watson, J.
The exception to the admission of evidence is subject to the construction that it is based on the sole grouhd of remoteness, and it will be so construed. Standing thus the general rule governs, that on questions of remoteness in time the ruling below will not be revised. Smith v. Central Vermont Ry. Co., 80 Vt. 208, 67 Atl. 535.
The judgment is challenged by exception, and the question is whether the facts found are sufficient to support it. There is no finding that from the previous course of dealing between the plaintiff and the defendant and his wife, the plaintiff was warranted in believing at the time when the goods in question were purchased by the wife that they were purchased on the credit of the defendant and that she was authorized so to purchase them; yet the facts found are such that the court below might fairly infer therefrom that the plaintiff was warranted in so believing, and in favor of the judgment this Court will presume that such inference was there drawn. Chamberlain v. Whitney, 65 Vt. 488, 27 Atl. 72; Goodyear Metallic Rubber Co. v. Baker’s Estate, 81 Vt. 39, 69 Atl. 160, 17 L. R. A. (N. S.) 667.

Judgment affirmed.